United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________
Appearances:
Tom Mullahey, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1070
Issued: November 25, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 8, 2014 appellant, through her representative, filed an application for review of
a decision of the Office of Workers’ Compensation Programs (OWCP) dated March 11, 2014 in
which an OWCP hearing representative found that appellant abandoned a scheduled hearing and
an October 23, 2013 decision in which OWCP denied a recurrence of disability. The appeal was
docketed as No. 14-1070.1
In correspondence dated and postmarked November 21, 2013, appellant requested an oral
hearing from the October 23, 2013 decision. In a notice dated January 2, 2014 and addressed to
appellant’s address of record but without a zip code, OWCP advised her that a telephonic hearing
would be held in her case on February 3, 2014 at 10:00 a.m. Eastern time. It provided
instructions to appellant as to how to access the hearing. In a March 11, 2014 decision, OWCP
1

On September 23, 2010 appellant, a mail hander, filed a traumatic injury claim alleging that she injured her
lower back picking up trays of mail. She stopped work that day. OWCP accepted that she sustained lumbosacral
neuritis or radiculitis. Appellant was placed on the periodic compensation rolls. Based on the opinion of
Dr. Hormozan Aprin, a Board-certified orthopedic surgeon and OWCP referral physician, the employing
establishment offered her a modified mail handler position for four hours a day, that she accepted on May 23, 2013.
Appellant began part-time modified duty on June 3, 2013. On June 13, 2013 she filed a recurrence claim, stating
that her work duties caused incapacitating back pain.

found that appellant had abandoned her request for a hearing. The decision noted that the record
contained no indication that she contacted OWCP either prior or subsequent to the scheduled
hearing to explain her failure to appear.
On appeal, appellant asserts that she did not receive the notice of hearing. The Board has
duly considered the matter and finds that the case is not in posture for decision as the record
supports that the Branch of Hearings and Review failed to properly issue the notice of hearing.
OWCP regulations and procedures provide that the Branch of Hearing and Review shall
mail appropriate written notice 30 days prior to a scheduled hearing.2 Under the mailbox rule, it
is presumed, in the absence of evidence to the contrary, that a notice properly mailed to an
individual in the ordinary course of business was received by that individual. This presumption
arises where it appears from the record that the notice was properly addressed and duly mailed.3
The presumption of receipt does not apply where a notice is sent to an incorrect address.4 As the
January 2, 2014 notice of hearing, was not properly mailed (lacking the zip code), the Board
finds that appellant was not provided proper notice of her hearing under section 10.617(b) of its
regulations.
Thus, the case will be remanded to reschedule the hearing, giving her proper notice.5

2

20 C.F.R. § 10.622(c); Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter
2.1601.6.b (March 2011).
3

M.U., Docket No. 09-526 (issued September 14, 2009).

4

Id.

5

The Board notes that, based on the posture of this order, it would be premature to address the merits of
appellant’s recurrence claim.

2

IT IS HEREBY ORDERED THAT the March 11, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action in conformance with this order of the Board.
Issued: November 25, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

